                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

United States of America,                              )
                                                       )
                                      Plaintiff,       )
                                                       )        Case No. 17 CV 1472
                             v.                        )
                                                       )        Honorable Joan B. Gottschall
Juan Antonio Luna, Jr.,                                )
                                                       )
                                      Defendant.       )

                                  MEMORANDUM OPINION AND ORDER

           The government brought this action to revoke defendant Juan Antonio Luna, Jr.’s

(“Luna”) United States citizenship. See 8 U.S.C. § 1451(a). Luna admits that he stands

convicted of seven counts of murder stemming from the January 1993 killing of seven people at

a Brown’s Chicken restaurant in Palatine, Illinois. Am. Ans. ¶¶ 16, 25, ECF No. 28 (disputing

subsection of statute of conviction). 1 Luna maintains steadfastly that he is actually innocent of

those crimes. E.g., Resp. 14, ECF No. 37. The government moves for judgment on the

pleadings. For the reasons that follow, the court denies the motion.

                                   I. Factual and Procedural Background

           The facts, as reflected at Luna’s trial, of the seven murders need not be discussed in any

detail. See People v. Luna, 2013 IL App. (1st) 072253 ¶¶ 3–14. The indictment against Luna

charged that they occurred on or around January 8, 1993. E.g., Compl. Ex. B at 2, ECF No. 1-2.

He was arrested more than nine years later on May 16, 2002. Am. Ans. ¶ 16. The jury convicted

him on May 10, 2007. Am. Ans. ¶ 25. Luna received a life sentence, and the Illinois Court of




1
    Except where otherwise noted, citations to defendant’s amended answer refer to admitted facts.
                                                           1
Appeals affirmed his conviction in 2013. People v. Luna, 2013 IL App (1st) 072253 (Apr. 25,

2013), appeal denied 996 N.E.2d 20 (Ill., Sept. 25, 2013).

        Luna became a naturalized U.S. citizen between the date of the murders and the dates of

his arrest and conviction. On April 24, 1994, he filed an application (“citizenship application”

also called a Form N-400) to become a naturalized U.S. citizen. Am. Ans. ¶ 28; Compl. Ex. E,

ECF No. 1-5 (cited as “Form N-400”). The form asked many questions, including: “Have you

ever knowingly committed any crime for which you have not been arrested?” Form N-400 at 4.

The box for “no” is checked on Luna’s form. Id.; but see Am. Ans. ¶ 29 (plaintiff lacks

sufficient information to respond to the allegation that he checked the box). Luna’s signature

appears beneath language certifying under penalty of perjury that all of the statements made on

the application are “true and correct.” Form N-400 at 5; but see Am. Ans. ¶ 30 (plaintiff lacks

sufficient information to admit or deny signing form). Defendant was interviewed in connection

with his application by a government officer on October 27, 1994. Am. Ans. ¶ 31. Luna admits

not disclosing “involvement in and commission of the” crimes. Am. Ans. ¶ 35; see also Am.

Ans. ¶ 36 (admitting that Luna did not make the same disclosures “throughout the naturalization

process” but denying involvement in murders). Luna took the oath and was admitted to

naturalized U.S. citizenship on January 31, 1995. 2 Am. Ans. ¶ 39.

        The government commenced this denaturalization suit on February 27, 2017. Luna filed

a pro se answer, ECF No. 9, and a motion to recruit counsel to represent him, ECF No. 8. His

motion was granted based on a finding that he was unable to hire an attorney. ECF No. 10 (May

5, 2017). Luna is represented by recruited counsel before this court.




2
  Luna does not argue that his responses that he lacks sufficient information to admit or deny checking the box or
signing his citizenship application requires denial of the instant motion. He has therefore waived any arguments he
could have made on this point.
                                                         2
       On September 27, 2017, Mr. Adam Kaney (“Kaney”), an attorney with the Illinois

Innocence Project (“Innocence Project”), addressed the court. Minute Entry, ECF No. 18. The

attorney told the court that the Innocence Project was evaluating Luna’s case to determine

whether to represent him on a potential post-conviction petition, to be filed in state court, based

on actual innocence. Id. At one point, in a statement Luna quotes in his briefing, Kaney stated

that his “professional estimate of this case is that [Luna] does have a compelling case of

innocence.” Tr. at 5:21-23, ECF No. 37-1 Ex. A. The government’s lawyer “agreed” that if

Luna were “actually innocent, . . . de-naturalization . . . is not warranted.” Id. at 7:24–8:1; but

see id. at 4 (qualifying this statement). The case was continued pending the Innocence Project’s

pre-representation evaluation. In January 2018, Kaney stated that the Innocence Project

identified a “potential conflict” precluding it from representing Luna. Minute Entry, Jan. 26,

2018. The case was again continued several times while Luna searched for other post-conviction

counsel to represent him in state court. As far as the court knows, Luna has not found post-

conviction counsel. Later, the parties attempted to settle the case. See ECF Nos. 19, 20, 21, 24.

       The parties announced in June 2018 that their settlement efforts were unsuccessful, and

the court granted Luna’s motion to file an amended answer prepared by counsel, ECF No. 28.

       The instant motion by the government for judgment on the pleadings followed.

                                        II. Legal Standard

       A party may move for judgment on the pleadings “[a]fter the pleadings are closed—but

early enough not to delay trial,” Fed. R. Civ. P. 12(c). The answer here pleads no counterclaim,

and so the pleadings have closed. See Moss v. Martin, 473 F.3d 694, 698 (7th Cir. 2007) (citing

Brunt v. Serv. Emps. Int’l Union, 284 F.3d 715, 718 (7th Cir. 2002)). In Alexander v. City of

Chicago, 994 F.2d 333, 336 (7th Cir. 1993), the Seventh Circuit distinguished between two

distinct ways motions for judgment on the pleadings may be used. First, the motion may be used
                                                  3
as an “auxiliary” way to raise Rule 12(b) defenses in “which case courts apply the same standard

applicable to the corresponding 12(b) motion.” Id. (citing Thomason v. Nachtrieb, 888 F.2d

1202, 1204 (7th Cir. 1989) (other citation omitted). Defendants often raise the Rule 12(b)(6)

defense that the complaint fails to state a claim, and when that occurs the Rule 12(c) motions are

governed by the same standards as a Rule 12(b)(6) motion. E.g., Orgone Capital III, LLC v.

Daubenspeck, 912 F.3d 1039, 1043–44 (7th Cir. 2019); Gill v. City of Milwaukee, 850 F.3d 335,

339 (7th Cir. 2017) (citing Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009)). The second type of Rule 12(c) motion discussed in Alexander occurs where a party

“attempt[s] to dispose of the case on the basis of the underlying substantive merits.” 994 F.2d at

336 (citations omitted). When that occurs the motion for judgment “is more like [a motion for]

summary judgment than like a motion to dismiss.” Id. at 335.

       Here the plaintiff seeks entry of judgment on the case’s merits, so the court views its

motion through a summary judgment lens. Nevertheless, the court cannot consider matter

outside the pleadings without converting the motion to a summary judgment motion. Fed. R.

Civ. P. 12(d). The court may consider the complaint, the answer, exhibits incorporated into the

pleadings, see Fed. R. Civ. P. 10(c), and matters of which the court may take judicial notice.

Orgone Capital, 912 F.3d at 1043 (citing Milwaukee Police Ass’n v. Flynn, 863 F.3d 636, 640

(7th Cir. 2017)). Within the confines of the pleadings, “the moving party must demonstrate that

there are no material issues of fact to be resolved,” particularly where no discovery has been

taken. N. Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998)

(citing GATX Leasing Corp. v. Nat’l Union Fire Ins. Co., 64 F.3d 1112, 1114 (7th Cir. 1995)).

Consistent with the summary judgment standard, the facts alleged in the complaint must be

viewed in the light most favorable to Luna, the party resisting judgment on the pleadings, and

unsupported conclusions of law receive no deference. Moss, 473 F.3d at 698; N. Ind. Gun &
                                                 4
Outdoor Shows, 163 F.3d at 452. “Only when it appears beyond a doubt that the plaintiff cannot

prove any facts to support a claim for relief and the moving party demonstrates that there are no

material issues of fact to be resolved will a court grant a Rule 12(c) motion.” Moss, 473 F.3d at

698 (citing Brunt, 284 F.3d at 718–19).

                                          III. Discussion

       Withdrawing citizenship is a “drastic measure.” Schneider v. Rusk, 377 U.S. 163, 168

(1964) (denouncing as “impermissible” the assumption that “naturalized citizens as a class are

less reliable and bear less allegiance to this country than do the native born”). The government

seeks to denaturalize Luna on all three grounds set forth in 8 U.S.C. § 1451(a): (1) “that [the]

order and certificate of naturalization were illegally procured,” (2) that they “were procured by

concealment of a material fact,” or they were procured “by willful misrepresentation.” 8 U.S.C.

§ 1451(a). “The evidence against the naturalized citizen . . . must be clear, unequivocal, and

convincing.” United States v. Ciurinskas, 148 F.3d 729, 732 (7th Cir. 1998) (citing Fedorenko v.

United States, 449 U.S. 490, 505 (1981)).

       Each of the government’s three grounds for denaturalization boils down to Luna’s failure

to disclose his commission of the 1993 murders. Luna maintains his innocence as a factual

matter, but the convictions presently stand. Luna does not expressly contest the government’s

invocation of the collateral estoppel doctrine. Resp. to Mot for J. Pleadings 14, ECF No. 37. It

is clear, however, that plaintiff’s motion for judgment on the pleadings hinges on applying

collateral estoppel, for without it, Luna’s claims of actual innocence must be litigated.

       Also called issue preclusion, collateral estoppel embodies the principle that “allowing the

same issue to be decided more than once wastes litigants' resources and adjudicators’ time, and it

encourages parties who lose before one tribunal to shop around for another.” B & B Hardware,

Inc. v. Hargis Indus., Inc., 135 S. Ct. 1293, 1298–99, 191 L. Ed. 2d 222 (2015); see also
                                                 5
Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 326–27 (1979). In the Seventh Circuit “a

guilty plea in a criminal case can be used to establish collateral estoppel in a later civil action.”

United States v. 10652 S. Laramie, Oak Lawn, Ill., 774 F. Supp. 518, 520 (N.D. Ill. 1991) (citing

Appley v. West, 832 F.2d 1021, 1026 (7th Cir. 1987)); see also In re Teltronics, Ltd. v. Kemp,

649 F.2d 1236, 1239 (7th Cir. 1981).

       The Seventh Circuit applied these principles to hold in United States v. Suarez, 664 F.3d

655 (7th Cir. 2011), that a defendant in a civil denaturalization proceeding could not “re-litigate

issues decided in his criminal case.” Id. at 663 (citing United States v. Jean–Baptiste, 395 F.3d

1190, 1194–95 (11th Cir. 2005)). The defendant in Suarez wished to relitigate the seriousness of

his role in the offense, a matter that had been actually determined at sentencing. Id. The

government reasons a fortiori here that Luna cannot relitigate whether he was actually innocent

of the seven murders of which he stands convicted.

       The government does not analyze the elements of issue preclusion in its briefing. To

invoke issue preclusion, four things must be true: “(1) the issue sought to be precluded must be

the same as that involved in the prior action, (2) the issue must have been actually litigated, (3)

the determination of the issue must have been essential to the final judgment, and (4) the party

against whom estoppel is invoked must be fully represented in the prior action.” In re Grand

Jury Proceedings of Special Apr. 2002 Grand Jury, 347 F.3d 197, 202 (7th Cir. 2003) (citations

omitted), cited in Suarez, 664 F.3d at 663. Additionally, even where these elements of collateral

estoppel are present, this court possesses “broad discretion” in deciding whether to permit a

plaintiff to use the doctrine offensively to bar a defendant from relitigating a matter decided in a

suit brought by another party. Parklane Hosiery, 439 U.S. at 331; Garza v. Henderson, 779 F.2d

390, 393 (7th Cir. 1985). The Supreme Court has given the following example of the final issue

preclusion element:
                                                   6
       Some litigants—those who never appeared in a prior action—may not be
       collaterally estopped without litigating the issue. They have never had a chance to
       present their evidence and arguments on the claim. Due process prohibits estopping
       them despite one or more existing adjudications of the identical issue which stands
       squarely against their position.

Garza, 792 F.2d at 393 (quoting Blonder-Tongue Labs. v. Univ. of Ill. Found., 402 U.S. 313, 339

(1971)).

       Though he does not directly contest issue preclusion in his response brief, Luna raises

issues bearing on elements of the doctrine throughout it. He points repeatedly to Kaney’s

statements to the effect that he may have a “compelling” actual innocence claim. Tr. of Hr’g

held Sept. 27, 2017, at 5, ECF No. 37-1. As the government stressed, this statement was

tentative, see id., and Luna has not obtained counsel to represent him to press his claim of actual

innocence.

       While the issue of newly discovered evidence has been raised, it has not been briefed

under collateral estoppel principles. The court knows little to nothing about the basis of Luna’s

potential actual innocence claim. In Suarez, the defendant sought to relitigate issues that were

actually decided at his criminal sentencing. 664 F.3d at 663. To prevail on an actual innocence

claim, by contrast, Luna will need to present “newly discovered evidence” to an Illinois court.

Blackmon v. Williams, 823 F.3d 1088, 1097 (7th Cir. 2016) (citing People v. Ortiz, 919 N.E.2d

941, 950 (Ill. 2009)). Hence Luna’s potential actual innocence claim appears to be based on

evidence that was not available before Luna’s conviction became final. That is, his actual

innocence claim may be based on evidence he has not presented to an Illinois court. See

Blonder-Tongue Labs., 402 U.S. at 339; Garza, 792 F.2d at 393. A party may avoid collateral

estoppel by showing that “newly discovered evidence was essential to a proper decision in the

prior action and . . . that he was in no way responsible for the lack of such evidence in the prior

action.” Cent. States, Se. and Sw. Areas Pension Fund v. Cent. Transp., Inc., 962 F. Supp. 122,
                                                  7
123 (N.D. Ill. 1997) (quoting McLellan v. Columbus I–70 W. Auto–Truckstop, Inc., 525 F. Supp.

1233, 1235 (N.D. Ill. 1981)); see also Wsol v. Carr, 2001 WL 1104641, at *6–9 (N.D. Ill. Sept.

18, 2001) (applying rule to claims under federal law). Because the issue has been framed under

other doctrines, neither party has addressed how this, and other collateral estoppel principles

apply.

         For related reasons the court cannot determine whether it would be fair to apply issue

preclusion here. A litigant’s pro se status in the prior suit or the current one does not insulate

him from the collateral estoppel doctrine. DeGuelle v. Camilli, 724 F.3d 933, 938 (7th Cir.

2013). Here, however, Luna has no attorney to represent him to present his newly discovered

evidence to an Illinois court. Luna and the Innocence Project’s lawyer have represented that the

file is “massive” and that the investigation of Mr. Luna’s claims entailed obtaining, through

public records requests, documents created during the ten-year investigation that led to Luna’s

arrest. See Tr. at 5–7. Those representations suggest that Luna needs an attorney if he is to have

an opportunity meaningfully to present his actual innocence claim. Indeed, that seems to have

been the premise of the many continuances of this action. This issue has not been briefed by the

parties under a collateral estoppel analysis, and the court implies no view on it. But without

some information about the nature of Luna’s actual innocence claim and the newly discovered

evidence on which it is based, the court cannot tell whether Luna has a meaningful opportunity

to litigate it in state court without counsel—something which may itself involve an analysis of

Illinois law.

         This court has previously denied a government motion for judgment on the pleadings in a

denaturalization proceeding because the record was not clear that the requirements of collateral

estoppel were satisfied. United States v. Arnaout, 2015 WL 12826475 at *3–4 (N.D. Ill. Aug.

26, 2015) (Gottschall, J.) (exactly which facts were admitted at plea hearing not sufficiently
                                                  8
clear; elements of collateral estoppel briefed for the first time in a reply brief). That is the case

here. The court cannot say at this time that “clear, unequivocal, and convincing” evidence

warrants application of collateral estoppel and therefore denaturalization. Fedorenko, 449 U.S.

at 505. Without implying a view on the ultimate issue, a decision on whether the elements of

collateral estoppel are satisfied and on whether applying the doctrine would be fair to Luna, Park

Lane, 439 U.S. at 331, requires development of the record on the matters discussed.

                                           IV. Conclusion

       For the reasons stated, the government’s motion for judgment on the pleadings is denied.

A status hearing is set for March 15, 2019, at 9:30 a.m. At the status hearing, the court will

address its need (1) to understand something about newly discovered evidence and (2) to find out

whether Luna has any meaningful opportunity to raise this issue in state court.



ENTERED:



Dated: March 8, 2019                                  /s/
                                               Joan B. Gottschall
                                               United States District Judge




                                                   9
